     IN THE UNITED STATED DISTRICT COURT FOR THE EASTERN DISTRICT OF
                      TENNESSEE, WINCHESTER DIVISION



CINDEE BATEY, INDIVIDUALLY AND                  §
AS SURVIVING SPOUSE OF                          §     CIVIL ACTION NUMBER:
RAY DEAN BATEY, DECEASED,                       §     ________________
                                                §
                PLAINTIFF                       §
                                                §     JUDGE___________________
VS.                                             §
                                                §     JURY DEMANDED
TIME MANUFACTURING COMPANY;                     §
O.G. HUGHES AND SONS, INC.; TRH                 §
CONSULTING, INC.; AND VERSALIFT                 §
TENNESSEE, LLC D/B/A VERSALIFT                  §
SOUTHEAST.
               DEFENDANTS



                                         COMPLAINT

                                           PARTIES

1.      Plaintiff, Cindee Batey, is a citizen of Manchester, Coffee County, Tennessee. She is the

        surviving spouse of Ray Dean Batey, deceased, and has been named the personal

        representative of the Estate of Ray Dean Batey.

2.      Defendant, Time Manufacturing Company is a Texas corporation, with its principal

        office/place of business at 7601 Imperial Drive, Waco, Texas, 76712. It may be served

        by delivering a copy of the summons and of the complaint to the registered agent, Curt S.

        Howell at 7601 Imperial Drive, Waco, Texas 76712.

3.      At the time of the conduct and events giving rise to this action, Defendant O.G. Hughes

        and Sons, Inc. was a Tennessee corporation with its principal office/place of business at

        4816 Rutledge Pike, Knoxville, Tennessee, 37914. Its registered agent for service of

        process is Thomas R. Hughes.



Case 4:19-cv-00049-JRG-SKL Document 1 Filed 07/03/19 Page 1 of 10 PageID #: 1
4.    On or about August 9, 2018, subsequent to the events that gave rise to this cause of

      action, O.G. Hughes and Sons, Inc. changed its name to TRH Consulting, Inc., a

      Tennessee corporation whose registered agent for service of process is Thomas R.

      Hughes, 9301 Cameron Road, Mascot, Tennessee, 37806-1727. On or about September

      10, 2018, Defendant TRH Consulting, Inc. was dissolved. For the remainder of this

      document, O.G. Hughes and Sons, Inc. and TRH Consulting, Inc. are referred to

      collectively as O.G. Hughes and Sons, Inc. or O.G. Hughes.

5.    Upon information and belief, subsequent to the conduct and events that gave rise to this

      action O.G. Hughes and Sons, Inc. was acquired and its liabilities assumed by Versalift

      Tennessee, LLC and/or Time Manufacturing Company.

6.    Upon information and belief, Defendant Versalift Tennessee, LLC is a limited liability

      company formed under the laws of the District of Columbia that does business as

      Versalift Southeast.   Versalift Tennessee, LLC’s principal address is 7601 Imperial

      Drive, Waco, Texas 76712-6608 and its registered agent for service of process is CT

      Corporation System, 300 Montvue Road, Knoxville, Tennessee 37919-5546.

7.    Upon information and belief, Versalift Tennessee, LLC is wholly owned by Defendant

      Time Manufacturing Company, which is the only member of the limited liability

      corporation.

8.    Pursuant to Tenn. Code Ann. § 48-24-105, dissolution of O.G. Hughes and Sons, Inc.

      does not preclude commencement of an action against this defendant. However, due to

      the dissolution and the apparent acquisition of the business, including liabilities, by

      Defendant Versalift Tennessee, LLC and/or Defendant Time Manufacturing Company,

      upon information and belief O.G. Hughes and Sons, Inc. is a formal or nominal party




                                             2
Case 4:19-cv-00049-JRG-SKL Document 1 Filed 07/03/19 Page 2 of 10 PageID #: 2
      whose citizenship should be disregarded for purposes of determining diversity

      jurisdiction.

                                        JURISDICTION

9.    Subject matter jurisdiction is proper under 28 U.S.C. § 1332(a)(1) in that diversity of

      citizenship exists between Plaintiff and Defendants who are real and substantial parties to

      the controversy and the amount in controversy exceeds the sum of seventy-five thousand

      and no/100 dollars ($75,000.00), exclusive of costs and interest.

10.   This Court may exercise personal jurisdiction over the Defendants because they transact

      business in the State of Tennessee and the product that is the subject of this lawsuit

      caused injury in the State of Tennessee.

                                             VENUE

11.   Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) because a

      substantial part of the events giving rise to the claim occurred in this judicial district.

                                             FACTS

12.   On or about July 9, 2018, Ray Dean Batey, an employee of Duck River Electric

      Membership Corporation (DREMC), was assigned to a service call to change a light on a

      utility pole located at 2758 Norton Branch Road, Beechgrove, Coffee County, Tennessee.

13.   To perform the work, Batey used a Versalift aerial device (Model No. VST-47I) that had

      been installed on a utility truck owned by DREMC. The truck in question is known as

      Truck No. 23.

14.   The Versalift VST-471 (hereinafter “the Versalift” or “the Product”) is an aerial device

      which is intended to permit operators to reach elevated work spaces, including electric




                                                 3
Case 4:19-cv-00049-JRG-SKL Document 1 Filed 07/03/19 Page 3 of 10 PageID #: 3
      utility/power lines. When aerial devices such as the Versalift are mounted on vehicles,

      the vehicles are commonly referred to as “bucket trucks.”

15.   The “boom” or “arm” of the Versalift that lifts the bucket into the air, and the controls for

      the Versalift were powered by pressurized hydraulic fluid.

16.   Hydraulic fluid is and was flammable.

17.   On July 9, 2018, while Mr. Batey was working on the light on a utility pole at 2758

      Norton Branch Road, Beechgrove, Coffee County, Tennessee, the bucket and attaching

      hydraulic componentry on Truck #23 suddenly caught fire due to, upon information and

      belief, the ignition of leaking hydraulic fluid.

18.   The hydraulic fluid was leaking in the area where the fire ignited because of a defective

      and unreasonably dangerous design of the Versalift.

19.   Mr. Batey attempted to lower the bucket to a position of safety. However, due to the fire,

      Mr. Batey was unable to lower the bucket to a position of safety and was forced to release

      his safety harness and jump from the bucket. When Mr. Batey jumped from the bucket to

      the ground below, he suffered significant personal injuries, which ultimately resulted in

      his untimely death on July 9, 2018.

20.   Ray Dean Batey is survived by his wife, Plaintiff Cindee Batey.

21.   Defendant Time Manufacturing Company designed and manufactured the Versalift.

22.   The Versalift in question was manufactured on or about December 1, 2014.

23.   Defendant O.G. Hughes and Sons, Inc. installed the Versalift in question on DREMC

      Truck No. 23.




                                                 4
Case 4:19-cv-00049-JRG-SKL Document 1 Filed 07/03/19 Page 4 of 10 PageID #: 4
24.   Around March 2015, DREMC purchased the Versalift bucket truck in question, the truck

      known as DREMC Truck No. 23, from Defendant O.G. Hughes and Sons, Inc.—the local

      distributor of Versalift systems.

25.   During the short time DREMC owned Truck No. 23, multiple hydraulic fluid leaks

      developed at the fittings attaching the hydraulic lines to a component of the Versalift

      known as the TruGuard™ system.

26.   The TruGuard™ system, which is attached to the outside of the bucket on a Versalift

      aerial device, is designed to insulate an operator in the bucket from the risk of an electric

      current. One of the main components of the TruGuard™ is a plastic insulating divider

      beneath the upper controls of the bucket. Directly beneath and directly above this divider

      are threaded fittings, which connect the hydraulic lines.

27.   DREMC contacted O.G. Hughes about the hydraulic fluid leaks on Truck No. 23 on

      numerous occasions.

28.   In addition to its role as the assembler and local distributor of Versalift systems, O.G.

      Hughes also provided repair and maintenance services for Versalift bucket trucks.

29.   O.G. Hughes repeatedly inspected the hydraulic fluid leaks on Truck No. 23 and

      attempted to repair them.      However, the hydraulic fluid leaks continued, requiring

      multiple services calls by O.G. Hughes.

30.   In addition to the subject bucket truck (Truck No. 23), DREMC also purchased another

      bucket truck equipped with a Versalift VST-471– Truck No.106.

31.   During the course of DREMC’s ownership of Truck No.106, it also developed multiple

      hydraulic fluid leaks in and around the TruGuard™ system.




                                                5
Case 4:19-cv-00049-JRG-SKL Document 1 Filed 07/03/19 Page 5 of 10 PageID #: 5
32.   Approximately six months prior to the incident involving Mr. Batey, upon information

      and belief, a fire started near the TruGuard™ system on Truck No.106 after a hydraulic

      fluid leak had developed at that location.

33.   Upon information and belief, following this fire on Truck No.106, DREMC contacted

      O.G. Hughes and/or Time Manufacturing to make repairs to that truck.

34.   In response, O.G. Hughes and/or Time Manufacturing ordered and installed certain

      replacement parts on Truck No. 106.

35.   Upon information and belief, this replacement part changed the design of the TruGuard™

      system to eliminate threaded fittings at the location where the hydraulic fluid leaks had

      been occurring.

36.   The repair/modification O.G. Hughes and/or Time Manufacturing performed on Truck

      No. 106 approximately six months before the incident that is the subject of this lawsuit

      caused the hydraulic lines to pass directly through the area of the TruGuard™ system

      without the need for a fitting.

37.   This repair/modification was, however, never suggested, offered, or installed by O.G.

      Hughes and/or Time Manufacturing on Truck No. 23, despite the known presence of

      multiple repeated hydraulic fluid leaks on Truck No. 23, just as on Truck No. 106.

38.   Approximately six months prior to the incident involving Mr. Batey, Time

      Manufacturing announced Version 2.0 of the TruGuard™ system.

39.   Among other features, Version 2.0 of the TruGuard™ system eliminated several

      hydraulic components and caused the hydraulic lines to run through the insulator and

      directly into the encased TruGuard™ system. This eliminated the threaded hydraulic line

      fittings previously located directly beneath and above the insulator.




                                               6
Case 4:19-cv-00049-JRG-SKL Document 1 Filed 07/03/19 Page 6 of 10 PageID #: 6
40.   Upon information and belief, soon after the incident involving Mr. Batey, Defendant

      Time Manufacturing Company acquired its local distributor, Defendant O.G. Hughes and

      Sons, Inc.

41.   Upon information and belief, Time Manufacturing Company acquired O.G. Hughes

      through a limited liability company of which Time Manufacturing Company is the sole

      member. That limited liability company is Defendant Versalift Tennessee, LLC d/b/a

      Versalift Southeast.

42.   Time Manufacturing Company and/or Versalift Tennessee, LLC d/b/a Versalift Southeast

      are the successors to the legal liabilities of O.G. Hughes and Sons, Inc.

                                          COUNT I
                                      STRICT LIABLITY


43.   The Plaintiff incorporates by reference all other paragraphs in this Complaint as if fully

      set forth herein, and further alleges:

44.   This action is a “product liability action” as that term is defined in Tenn. Code Ann. § 29-

      28-102(6). This action includes all theories of liability set forth in said definition,

      including, but not limited to, strict liability in tort; negligence; breach of warranty,

      express or implied; misrepresentation, concealment, or non-disclosure, whether negligent

      or innocent; or, any other subsequent legal theory in tort or contract. As required by the

      Tennessee Product Liability Act, it is specifically alleged that the Versalift was in a

      defective condition and/or was unreasonably dangerous, as those terms are defined in The

      Tennessee Product Liability Act of 1978.

45.   Defendant Time Manufacturing Company is a manufacturer of the Versalift as defined in

      Tenn. Code Ann. § 29-28-102(4).




                                               7
Case 4:19-cv-00049-JRG-SKL Document 1 Filed 07/03/19 Page 7 of 10 PageID #: 7
46.   Defendant O.G. Hughes and Sons, Inc., and its successors in interest, are manufacturers

      of the Product as defined in Tenn. Code Ann. § 29-28-102(4).

47.   Defendant Time Manufacturing Company designed, manufactured, sold and placed into

      the stream of commerce a defective and/or unreasonably dangerous product - the

      Versalift - which proximately caused serious injuries to and the wrongful death of Ray

      Dean Batey.

48.   Defendant O.G. Hughes and Sons, Inc., and its successors in interest Time Manufacturing

      Company and/or Versalift Tennessee, LLC d/b/a Versalift Southeast, manufactured, sold

      and placed into the stream of commerce a defective and/or unreasonably dangerous

      product - the Versalift - which proximately caused serious injuries to and the wrongful

      death of Ray Dean Batey.

49.   The defective and unreasonably dangerous nature of this product included, but is not

      limited to, the propensity of the Versalift Model VST-47I to develop hydraulic fluid leaks

      in and around an area that was susceptible to possible ignition sources.

50.   The product in question was expected to and did reach the user without substantial

      change in condition.

                                          COUNT II
                                        NEGLIGENCE

51.   The Plaintiff incorporates by reference all other paragraphs in this Complaint as if fully

      set forth herein, and further alleges:

52.   The Defendants owed a duty to Ray Dean Batey to use reasonable care in designing,

      manufacturing, servicing, repairing and maintaining the Versalift.

53.   The Defendants, including acting through their agents and employees, breached their

      duty by failing to use reasonable care in the design, manufacture, servicing, repair and



                                               8
Case 4:19-cv-00049-JRG-SKL Document 1 Filed 07/03/19 Page 8 of 10 PageID #: 8
      maintenance of the Versalift. Such breach of duty caused injury to and the death of Ray

      Dean Batey.

54.   Defendants were additionally negligent, including but not limited to, the failure to

      perform adequate repairs and servicing of Truck No.23, and the failure to recommend

      and utilize a known repair for the ongoing hydraulic fluid leaks on Truck No. 23. This

      negligence proximately caused the injuries to and death of Ray Dean Batey.

                               PROXIMATE/LEGAL CAUSE

55.   Each and every one of the above acts and omissions and defects constitute a proximate

      and/or legal cause of the occurrence and the Plaintiff’s damages.

                         WRONGFUL DEATH AND SURVIVAL

56.   Cindee Batey, as the surviving spouse of Ray Dean Batey, brings a wrongful death action

      stemming from the death of her husband, decedent Ray Dean Batey.

                                           DAMAGES

57.   As a direct and proximate result of Defendants’ conduct and the defective product, Ray

      Dean Batey suffered damages, including mental and physical suffering, physical pain and

      mental anguish, medical expenses, and funeral expenses.

58.   As a result of Mr. Batey’s death, Cindee Batey suffered, and will continue to suffer

      damages, including pecuniary loss, mental anguish, loss of consortium, companionship,

      and society.

                                            PRAYER

59.   For these reasons, Plaintiff asks for judgment against Defendants for the following:

      a.     A jury trial on all the issues so triable;




                                                 9
Case 4:19-cv-00049-JRG-SKL Document 1 Filed 07/03/19 Page 9 of 10 PageID #: 9
        b.     An award of judgment against the Defendants, jointly and severally as applicable,

 for compensatory damages in an amount exceeding $20,000,000.00;

        c.     To the extent it may be claimed to be applicable, that T.C.A. §§ 29-39-101, et seq.

 be deemed unconstitutional;

        d.     Interest on such judgment as allowed by law;

        e.     The costs of this cause, including discretionary costs, and;

        f.     Such other and further relief as the Court deems just and equitable.



                                             Respectfully submitted,

                                             KINNARD, CLAYTON & BEVERIDGE


                                             BY:s/ Randall L. Kinnard
                                             RANDALL L. KINNARD
                                             BPR No. 004714
                                             MARY ELLEN MORRIS
                                             BPR No. 013356
                                             127 Woodmont Blvd.
                                             Nashville, TN 37205
                                             P: 615-297-1007
                                             F: 615-297-1505
                                             rkinnard@kcbattys.com
                                             mmorris@kcbattys.com


                                             ATTORNEYS FOR PLAINTIFF




                                                10
Case 4:19-cv-00049-JRG-SKL Document 1 Filed 07/03/19 Page 10 of 10 PageID #: 10
